—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered January 10, 1994, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the County Court failed to conduct a hearing before imposing restitution is unpreserved for appellate review (see, CPL 470.05 [2]) and we decline to reach it in the exercise of our interest of justice jurisdiction. Appellate challenges to the procedures utilized in determining and imposing sentence are forfeited if they are not raised in a timely manner before the trial court (see, People v Callahan, 80 NY2d 273, 281; People v De Vito, 192 AD2d 671).
We also find that the County Court did not err in refusing to accord youthful offender treatment to the defendant, since he was not eligible (see, CPL 720.10 [2]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.